DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, the claim fails to separate claim elements or steps with line indentations as required by 37 CFR 1.75(i). This makes the claim difficult to read.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claim 1, “loading station”, which does not have any corresponding structure described in the specification as performing the claimed loading function.
ii.	Claim 1, “superimposition station”,  which does not have any corresponding structure described in the specification as performing the claimed superimposing function.
iii.	Claim 8, “welding means . . . by means of ultrasound welding”, which has been interpreted as an ultrasonic welder, and equivalents thereof. See Applicant’s published application (paragraph 25). The teachings of welding means and ultrasonic welding would have been understood to implicitly indicate an ultrasonic welder by the person of ordinary skill in the art.
iv.	Claim 9, “retention mechanism”, which has been interpreted as an elastic, and equivalents thereof. See Applicant’s published application (paragraph 51).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of claim interpretation. Such claim limitations are:
v.	Claim 1, “heating station”, which has not been interpreted under 35 USC 112(f) in view of the recited plurality of lamps.
vi.	Claims 1, “connection means” and “mechanical connection system” which have note been interpreted under 35 USC 112(f) because a mechanical connection 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no category for a combination of a process of manufacturing combined with a product thus obtained. The unusual preamble 
	MPEP 2106.03 explains that a product which falls within 35 USC 101 statutory subject matter may be considered one or more of a machine, manufacture or composition. However, there is no indication that the combination of a process and a product falls within any of the four categories set forth in 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-20, the claims are drawn to a method for producing a seat and, i.e. combined with, the product thus obtained. It is entirely unclear which limitations are drawn to the process and which limitations are drawn to the product. In particular, product limitations may be used to define the process and/or the product. Process limitations may be used to define the process and/or to define the product via product-by-process type limitations which implicitly limit the product structure. It is entirely unclear how each limitation should be 
	Regarding claim 1, there is no clear transitional phrase which separates the preamble from the body of the claim. This makes it unclear which limitations should be interpreted as part of the preamble, which often sets forth functional limitations, and which limitations should be interpreted as part of the body, which typically sets forth the positive limitations of a claim.
	Regarding claim 1, line 7, there is no antecedent basis for “the upper face of said seat”, and additionally, a seat may potentially have various upper faces, making it unclear which face is being referenced.
	Regarding claim 1, line 26, there is no prior step of cooling. To the extent that “when cooled” is attempting to reference a previous step of cooling, there is no antecedent basis for such a step. Additionally, this  language makes it unclear if a step of cooling is positively required.
	Regarding claim 1, line 29, and the several additional instances in claim 1 of “said multiple mold”, line 14 introduces a “double mold”. There is no antecedent basis for a multiple mold. Additionally, this makes it unclear if a double or multiple mold is being recited. It is also unclear how a multiple mold differs from a double mold.

	Regarding claim 1, line 35, it is unclear if “occurring according to the following processing steps” sets forth positively recited steps. It appears that steps A) through F) are positively recited. However, the examiner suggests using language which is more clearly positive to set forth each step. This problem is compounded by the above noted lack of a clear transitional phrase in the claim. For example, if Applicant were to limit the claims to the method for producing a seat, Applicant might use language such as “A method for producing a seat, the method comprising:” followed by positively recited steps separated by line indentations.
	Regarding claim 1, line 41, “at the liquid state” appears to be a grammatical construct. However, to avoid any potential issue of lack of antecedent basis, since a liquid state is not previously recited, the examiner suggests using --in a liquid state--.
	Regarding claim 1, line 44, it is unclear what is meant by “one awaits”. Does this require some action by a human operator? A similar problem is found at line 69.
	Regarding claim 1, lines 54-55, it is unclear if extraction and positioning are being positively recited.
	Regarding claim 1, the “adapted to” language in lines 84, 86 and 89 make it clear that the first robot, mechanical arm and associated steps are not positively recited. However, it is 
	Regarding claim 1, lines 92-100, spreading glue is positively recited. However, moving the first robot to a nozzle and spraying from a tank are all recited with “adapted to” language. Accordingly, it is unclear if step G) requires moving, moving with the first robot, a nozzle, spraying with the nozzle, or a tank connected to the nozzle. It is also unclear what is required by “common” glue. It is also unclear which of the previously recited “at least one bent perimeter edge” is being referenced by “said bent perimeter edge”. It is also unclear if “entire surface of said bent perimeter edge” has proper antecedent basis because such an entire surface is not previously recited or clearly defined. Moreover, the bent perimeter edge has an upper surface which is not glued, making it unclear what is meant by the entire surface.
	Regarding claim 1, lines 101-102, the activation step appears to be positively recited, yet uses “adapted to transfer language” which makes it unclear if transferring is positively recited. Similarly, in lines 113-121, it is unclear if grasping and transferring is positively recited since the superimposition step appears to be positively recite while “adapted to” language is used in reference to the second robot mechanical arm. Similarly in lines 122-129, it is unclear if pressing the edge with the grippers is positively recited. Similarly in lines 130-135, it is unclear if grasping and bringing onto a conveyor belt are positively recited.
	Regarding claim 1, it is unclear which of the previously recited at least one cover layer is being referenced by the various instances of “said cover”.
	Regarding claim 2, line 10, it is unclear what ½ to ¼ is referencing, i.e. ½ to ¼ of what?

	Regarding claim 4, it is unclear what is required by “common”.
	Regarding claim 6, there is no antecedent basis in claim 1 for the cushion and tank being referenced in claim 6. These are recited in claims 2 and 4, respectively.
	Regarding claim 6, there is no antecedent basis for “the surface of said bottom” and it is unclear which surface of the bottom is being referenced.
	Regarding claim 6, to the extent that the prearranging is attempting to reference a previously recited step of prearranging, there is no antecedent basis for such a step. It is also unclear if closing by welding a common closure element on the bottom is positively required.
	Regarding claim 6, it is unclear what is required by “common”.
	Regarding claim 7, it is unclear if sewing or performing another mechanical connection is positively required.
	Regarding claim 8, it is unclear if ultrasonic welding is positively required.
	Regarding claim 9, it is unclear what is required by “common”.

Allowable Subject Matter
The claims have not been rejected over prior art. However, given the significant issues noted above, particularly with respect to claiming a method combined with a product, the claims have not been indicated as allowable at this time. It is unclear how the claims will be amended to correct the issues detailed above, and such amendments may require substantial further search and consideration.
Chow (US 2011/0039049) teaches a method of forming a vehicle seat by molding foam onto an injection molded bottom (Sheets 5 and 12). However, Chow does not apply a cover in the claimed manner but rather applies the cover during molding. It is generally known to apply a cover to a foam cushion by superimposing and providing a thermal connection between the perimeter of a bottom and an edge of the cover. See Assink (US 5603150; Figures 5-9; column 8, lines 10-28; column 10, lines 17-38). Galbreath (US 8215714), Storch (US 5176860) and Murata (US 10710471) are generally drawn to foam molding a seat cushion onto a bottom structural support. Dellock (US 2018/0134236) is generally drawn to simultaneously injection molding a support structure and foam molding onto the support structure in two different cells of a double mold (Figures 7A-B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745